CATES, Judge.
The appellant was indicted and convicted of distilling prohibited liquors. He was sentenced on June 20, 1955, to three years in the penitentiary.
The transcript of the evidence was in due time and manner established in the circuit court on August 15, 1955. Code 1940, Title 7, Sec. 827(1). The transcript of the record was filed here on November 22, 1955. On submission the Attorney General filed a motion, written on transcript paper, to strike the transcript and dismiss the appeal. Under Supreme Court Rule 46, Code 1940, Tit. 7 Appendix, October 15, 1955, was the last day for compliance with Supreme Court Rule 37. The rules became effective June 1, 1955 and applied here. The motion was timely and apt. Lane v. State, ante, p. 487, 87 So.2d 668. The motion is granted, and the appeal is dismissed.
Appeal dismissed.